 1
                                                   THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7

 8

 9

10
                              UNITED STATES DISTRICT COURT
11
                             WESTERN DISTRICT OF WASHINGTON
12

13
      BRENDA HOSKINS, an individual,                   CASE NO. 2:19-cv-00594 RSM
14
                            Plaintiff,
15                  v.
                                                       ORDER TO EXTEND
16                                                     DEADLINE FOR COMBINED JOINT
      DARIGOLD, INC., a Washington
                                                       STATUS REPORT AND DISCOVERY
      corporation,
17                                                     PLAN
18                          Defendant.

19

20                                               ORDER
21
            The Court, having reviewed the records and files herein, and the stipulation of the parties,
22
     and deeming itself fully informed, hereby ORDERS, ADJUDGES and DECREES that the
23
     deadline for filing the Combined Joint Status Report and Discovery Plan as Required by FRCP
24

25   26(f) and Local Civil Rule 26(f) is extended from July 19, 2019 to August 19, 2019.

26




      ORDER TO EXTEND DEADLINE FOR COMBINED                                        VANGUARD LAW, PLLC

      JOINT STATUS REPORT AND DISCOVERY PLAN – 1                                        PO BOX 939
                                                                                    POULSBO WA 98370
      Case No.: 2:18-cv-00594 RSM
                                                                                    Office (206) 488-8344
 1         DATED this 9 day of July, 2019.

 2

 3
                                                   A
                                                   RICARDO S. MARTINEZ
 4                                                 CHIEF UNITED STATES DISTRICT JUDGE

 5

 6
     Presented by:
 7

 8     Attorney for Plaintiff                         Attorneys for Defendant

 9
            /s/ Spencer Nathan Thal                    /s/ Jamie N. Cole
10      ________________________________________      _______________________________________________
       By: Spencer Nathan Thal                        By: Jaime N. Cole
11         WSBA #20074                                    WSBA # 47258
                                                          Bensy Benjamin
12
                                                          WSBA # 53842
13

14

15

16

17

18

19

20

21

22

23

24

25

26




     ORDER TO EXTEND DEADLINE FOR COMBINED                                            VANGUARD LAW, PLLC

     JOINT STATUS REPORT AND DISCOVERY PLAN – 2                                             PO BOX 939
                                                                                       POULSBO WA 98370
     Case No.: 2:18-cv-00594 RSM
                                                                                        Office (206) 488-8344
